Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 1 of 11 PageID: 203




                                                     Compl. Ex. 11, Page 1 of 11
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 2 of 11 PageID: 204
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 3 of 11 PageID: 205




                                                     Compl. Ex. 11, Page 3 of 11
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 4 of 11 PageID: 206




                                                     Compl. Ex. 11, Page 4 of 11
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 5 of 11 PageID: 207
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 6 of 11 PageID: 208




                                                     Compl. Ex. 11, Page 6 of 11
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 7 of 11 PageID: 209
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 8 of 11 PageID: 210




                                                     Compl. Ex. 11, Page 8 of 11
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 9 of 11 PageID: 211
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 10 of 11 PageID: 212
Case 2:20-cv-00508-BRM-JAD Document 1-11 Filed 01/15/20 Page 11 of 11 PageID: 213
